CUSIP No. 023613102 Page1of 19 Pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 4) Under the Securities Exchange Act of 1934 AMERIANA BANCORP (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Mr. Richard Lashley PL Capital, LLC 47 E. Chicago Avenue Suite 336 Naperville, IL60540 (973) 360-1666 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 26, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box £. CUSIP No. 023613102 Page2of 19 Pages 1 NAME OF REPORTING PERSON Financial Edge Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page3of 19 Pages 1 NAME OF REPORTING PERSON Financial Edge—Strategic Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page4of 19 Pages 1 NAME OF REPORTING PERSON Goodbody/PL Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page5of 19 Pages 1 NAME OF REPORTING PERSON PL Capital/Focused Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page6of 19 Pages 1 NAME OF REPORTING PERSON PL Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page7of 19 Pages 1 NAME OF REPORTING PERSON PL Capital Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page8of 19 Pages 1 NAME OF REPORTING PERSON Goodbody/PL Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.8% 14 TYPE OF REPORTING PERSON PN CUSIP No. 023613102 Page9of 19 Pages 1 NAME OF REPORTING PERSON John W. Palmer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.6% 14 TYPE OF REPORTING PERSON IN CUSIP No. 023613102 Page10of 19 Pages 1 NAME OF REPORTING PERSON Richard J. Lashley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.6% 14 TYPE OF REPORTING PERSON IN CUSIP No. 023613102 Page11of 19 Pages Item 1. Security and Issuer This Amended Schedule13D relates to the common stock, $1.00 par value (“Common Stock”), of Ameriana Bancorp (the “Company” or “Ameriana”).The address of the principal executive offices of the Company is 2118 Bundy Avenue, New Castle, IN47362-1048. Item 2. Identity and Background This Amended Schedule 13D is being filed jointly by the parties identified below. Previously, Charles R. Haywood and the PL Capital Group (as defined below) jointly filed an amendment to this Schedule 13D, as they may have been deemed to constitute a “group” for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection with the nomination of a director candidate by the PL Capital Group.With Mr. Haywood appointed as a director pursuant to a Standstill Agreement, these parties are no longer filing a joint Schedule 13D.The PL Capital Group and Mr. Haywood expressly disclaim the existence of any ongoing arrangements that could constitute a “group” and disclaim any beneficial ownership of securities held by one another.Mr. Haywood is not, and will not become, a party to any agreement, arrangement or understanding with, and has not given any commitment or assurance to, the PL Capital Group as to how he will act or vote on any issue or question as a director.Mr. Haywood has executed this Amended Schedule 13D solely to certify his acknowledgement and agreement of the preceding statements. The parties identified in the list below constitute the “PL Capital Group”: ● Financial Edge Fund, L.P., a Delaware limited partnership (“Financial Edge Fund”) ● Financial Edge-Strategic Fund, L.P., a Delaware limited partnership (“Financial Edge Strategic”) ● PL Capital/Focused Fund, L.P., a Delaware limited partnership (“Focused Fund”) ● PL Capital, LLC, a Delaware limited liability company and General Partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund (“PL Capital”) ● PL Capital Advisors, LLC, a Delaware limited liability company and investment advisor to Financial Edge Fund, Financial Edge Strategic, Focused Fund and Goodbody/PL Capital, L.P. (“PL Capital Advisors”) ● Goodbody/PL Capital, L.P., a Delaware limited partnership (“Goodbody/PL LP”) ● Goodbody/PL Capital, LLC, a Delaware limited liability company and General Partner of Goodbody/PL LP (“Goodbody/PL LLC”) ● John W. Palmer and Richard J. Lashley, Managing Members of PL Capital, PL Capital Advisors and Goodbody/PL LLC CUSIP No. 023613102 Page12of 19 Pages Each member of the PL Capital Group is sometimes referred to herein as a “Reporting Person” and, collectively, as the “Reporting Persons.”Each of the Reporting Persons is a party to that certain Joint Filing Agreement attached hereto as Exhibit 1. (a)-(c)This statement is filed by Mr.John Palmer and Mr.Richard Lashley, with respect to the shares of Common Stock beneficially owned by them, as follows: (1) shares of Common Stock held in the name of Financial Edge Fund, Financial Edge Strategic and Focused Fund, in Mr. Palmer’s and Mr.Lashley’s capacity as Managing Members of PL Capital, the General Partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund; (2) shares of Common Stock held in the name of Financial Edge Fund, Financial Edge Strategic, Focused Fund and Goodbody/PL LP, in Mr.Palmer’s and Mr.Lashley’s capacity as Managing Members of PL Capital Advisors, the investment advisor to Financial Edge Fund, Financial Edge Strategic, Focused Fund and Goodbody/PL LP; and (3) shares of Common Stock held in the name of Goodbody/PL LP, in Mr.Palmer’s and Mr.Lashley’s capacity as Managing Members of Goodbody/PL LLC, the General Partner of Goodbody/PL LP. The business address of Financial Edge Fund, Financial Edge Strategic, Focused Fund, PL Capital, PL Capital Advisors, Goodbody/PL LP, Goodbody/PL LLC, Mr.Palmer and Mr.Lashley is:c/o PL Capital, 47 E. Chicago Avenue, Suite336, Naperville, Illinois 60540.Each of Financial Edge Fund, Financial Edge Strategic, Focused Fund, PL Capital, PL Capital Advisors, Goodbody/PL LP and Goodbody/PL LLC are engaged in various interests, including investments. The principal employment of Messrs.Palmer and Lashley is investment management with each of PL Capital, PL Capital Advisors and Goodbody/PL LLC, whose principal business is investments. (d)During the past five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the past five years, no Reporting Person has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and, as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f)All of the individuals who are Reporting Persons are citizens of the United States. CUSIP No. 023613102 Page13of 19 Pages Item 3. Source and Amount of Funds or Other Consideration In aggregate, the PL Capital Group owns 287,762 shares of Common Stock of the Company acquired at an aggregate cost of $2,572,005. The amount of funds expended by Financial Edge Fund to acquire the 151,610 shares of Common Stock it holds in its name is $1,323,865.Such funds were provided from Financial Edge Fund’s available capital and from time to time from margin loans provided by BNP Paribas Prime Brokerage, Inc. (“BNP Paribas”). The amount of funds expended by Financial Edge Strategic to acquire the 53,261 shares of Common Stock it holds in its name is $511,634.Such funds were provided from Financial Edge Strategic’s available capital and from time to time from margin loans provided by BNP Paribas. The amount of funds expended by Goodbody/PL LP to acquire the 53,453 shares of Common Stock it holds in its name is $572,829.Such funds were provided from Goodbody/PL LP’s available capital and from time to time from margin loans provided by BNP Paribas. The amount of funds expended by Focused Fund to acquire the 29,438 shares of Common Stock it holds in its name is $163,676.Such funds were provided from Focused Fund’s available capital and from time to time from margin loans provided by BNP Paribas. Any purchases of Common Stock made by members of the PL Capital Group using funds borrowed from BNP Paribas, if any, were made in margin transactions on that firm’s usual terms and conditions.All or part of the shares of Common Stock owned by members of the PL Capital Group may from time to time be pledged with one or more banking institutions or brokerage firms as collateral for loans made by such entities to members of the PL Capital Group.Such loans, if any, generally bear interest at a rate based upon the federal funds rate plus a margin.Such indebtedness, if any, may be refinanced with other banks or broker-dealers.As of the date of this filing no member of the PL Capital Group has margin or other loans outstanding secured by Common Stock. Item 4. Purpose of Transaction This is the PL Capital Group’s fourth amendment to this Schedule 13D filing.The PL Capital Group owns 9.6% of the Company’s Common Stock, based upon the Company’s aggregate outstanding common shares as of November 8, 2012.PL Capital Group’s intent is to monitor the performance of the Company and assert PL Capital Group’s stockholder rights. The PL Capital Group acquired shares of Common Stock because it believes that the Common Stock is undervalued.On March 25, 2013, the Common Stock closed at $9.05, which is approximately 77% of the Company’s December 31, 2012 tangible book value.The PL Capital Group also believes that Ameriana has an attractive franchise in a state which has seen a number of banks acquired at attractive premiums to their market price (and their long term value as an independent entity). CUSIP No. 023613102 Page14of 19 Pages In connection with the PL Capital Group’s director nominationdiscussed below, on March 26, 2013, Ameriana and the PL Capital Group entered into a Standstill Agreement (the “Agreement”) pursuant to which the PL Capital Group withdrew its nomination and its nominee, Charles R. Haywood, was appointed as a director of the Company and Ameriana Bank.A copy of the Agreement is attached as Exhibit 3 to this Amended Schedule 13D.As noted above, pursuant to the Agreement, the Company and Ameriana Bank expanded their Boards of Directors by one member and appointed Charles R. Haywood as a director of both entities, to serve a three year term expiring in 2016. On March 6, 2apital principal Richard Lashley sent a letter on behalf of the Financial Edge Fund, notifying the Company that the Financial Edge Fund and the PL Capital Group intend to nominate Charles R. Haywood as a candidate for the board, in opposition to the Company’s candidate(s), at the Company’s 2013 annual meeting of shareholders.A copy of the notice of intent to nominate is attached as Exhibit 2 to the Amended Schedule 13D filed on March 7, 2013. The Reporting Persons may make further purchases of shares of Common Stock.The Reporting Persons may dispose of any or all the shares of Common Stock held by them. To the extent the actions described herein may be deemed to constitute influencing, or seeking to influence, the control of the Company for purposes of the Securities Exchange Act of 1934, as amended, and the regulations thereunder, the Reporting Persons have such a purpose.Except as noted in this Amended Schedule13D, no Reporting Person has any plans or proposals, which relate to, or would result in, any change in control of the Company or any of the matters referred to in paragraphs(b) through (j), inclusive of Item(4) of Schedule13D.Such individuals may, at any time and from time to time, review or reconsider their positions and formulate plans or proposals with respect thereto. Item 5. Interest in Securities of the Company The percentages used in this Amended Schedule13D are calculated based upon 2,988,952 outstanding shares of Common Stock.This is the number of shares of Common Stock that the Company reported as outstanding as of November 8, 2012 in its most recent Quarterly Report on Form10-Q, which was filed with the Securities and Exchange Commission on November 8, 2012.The PL Capital Group’s transactions in the Common Stock within the past 60 days of the date of this filing are as follows: (A) Financial Edge Fund (a)-(b)See cover page. (c)Financial Edge Fund made no purchases or sales of Common Stock within the past 60 days of the date of this filing. CUSIP No. 023613102 Page15of 19 Pages (d)Because Mr.Palmer and Mr.Lashley are the Managing Members of PL Capital, the general partner of Financial Edge Fund, they have the power to direct the affairs of Financial Edge Fund, including the voting and disposition of shares of Common Stock held in the name of Financial Edge Fund.Therefore, Mr.Palmer and Mr.Lashley are deemed to share voting and dispositive power with Financial Edge Fund with regard to those shares of Common Stock. (B) Financial Edge Strategic (a)-(b)See cover page. (c)Financial Edge Strategic made no purchases or sales of Common Stock within the past 60 days of the date of this filing: (d)Because Mr.Palmer and Mr.Lashley are the Managing Members of PL Capital, the general partner of Financial Edge Strategic, they have the power to direct the affairs of Financial Edge Strategic, including the voting and disposition of shares of Common Stock held in the name of Financial Edge Strategic.Therefore, Mr.Palmer and Mr.Lashley are deemed to share voting and dispositive power with Financial Edge Strategic with regard to those shares of Common Stock. (C) Goodbody/PL LP (a)-(b) See cover page. (c)Goodbody/PL LP made no purchases or sales of Common Stock within the past 60 days of the date of this filing: (d)Goodbody/PL LLC is the general partner of Goodbody/PL LP.Because Mr.Palmer and Mr.Lashley are the Managing Members of Goodbody/PL LLC, they have the power to direct the affairs of Goodbody/PL LP.Therefore, Goodbody/PL LLC may be deemed to share with Messrs.Palmer and Lashley voting and dispositive power with regard to the shares of Common Stock held by Goodbody/PL LP. (D) Focused Fund (a)-(b)See cover page. (c)Focused Fund acquired 2,456 shares of Common Stock on March 6, 2013 at a price per share of $9.17 and a total purchase price of $22,539.It made no other purchases or sales of Common Stock within the past 60 days of the date of this filing. (d)PL Capital is the general partner of Focused Fund.Because Mr.Palmer and Mr.Lashley are the Managing Members of PL Capital, they have the power to direct the affairs of PL Capital.Therefore, PL Capital may be deemed to share with Messrs.Palmer and Lashley voting and dispositive power with regard to the shares of Common Stock held by PL Capital. CUSIP No. 023613102 Page16of 19 Pages (E) PL Capital (a)-(b)See cover page. (c)PL Capital has made no purchases or sales of Common Stock directly. (d)PL Capital is the general partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund.Because Mr.Palmer and Mr.Lashley are the Managing Members of PL Capital, they have the power to direct the affairs of PL Capital.Therefore, PL Capital may be deemed to share with Mr.Palmer and Mr.Lashley voting and dispositive power with regard to the shares of Common Stock held by Financial Edge Fund, Financial Edge Strategic and Focused Fund. (F) PL Capital Advisors (a)-(b)See cover page. (c)PL Capital Advisors has made no purchases or sales of Common Stock directly. (d)PL Capital Advisors is the investment advisor to Financial Edge Fund, Financial Edge Strategic, Goodbody/PL LP and Focused Fund.Because Mr.Palmer and Mr.Lashley are the Managing Members of PL Capital Advisors, they have the power to direct the affairs of PL Capital Advisors.Therefore, PL Capital Advisors may be deemed to share with Mr.Palmer and Mr.Lashley voting and dispositive power with regard to the shares of Common Stock held by Financial Edge Fund, Financial Edge Strategic, Goodbody/PL LP, and Focused Fund. (G) Goodbody/PL LLC (a)-(b)See cover page. (c)Goodbody/PL LLC has made no purchases or sales of Common Stock directly. (d)Goodbody/PL LLC is the general partner of Goodbody/PL LP.Because Mr.Palmer and Mr.Lashley are the Managing Members of Goodbody/PL LLC, they have the power to direct the affairs of Goodbody/PL LLC.Therefore, Goodbody/PL LLC may be deemed to share with Messrs.Palmer and Lashley voting and dispositive power with regard to the shares of Common Stock held by Goodbody/PL LP. (H) Mr. John W. Palmer (a)-(b)See cover page. (c)Mr.Palmer made no purchases or sales of Common Stock within the past 60 days of the date of this filing. CUSIP No. 023613102 Page17of 19 Pages (I) Mr. Richard J. Lashley (a)-(b)See cover page. (c)Mr.Lashley made no purchases or sales of Common Stock within the past 60 days of the date of this filing. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Company With respect to Financial Edge Fund, Financial Edge Strategic and Focused Fund:PL Capital and/or PL Capital Advisors are entitled to (1)an allocation of a portion of profits, if any, and (2)a management fee based upon a percentage of total capital.With respect to Goodbody/PL LP:Goodbody/PL LLC and/or PL Capital Advisors are entitled to (1)an allocation of a portion of profits, if any, and (2)a management fee based upon a percentage of total capital. Other than the foregoing agreements and the Joint Filing Agreement filed as Exhibit1 to this Amended Schedule 13D filing, there are no contracts, arrangements, understandings or relationships among the persons named in Item2 hereof and between such persons and any person with respect to any securities of the Company. Item 7. Material to be Filed as Exhibits Exhibit No. Description 1 Joint Filing Agreement 2 Letter from Richard Lashley to the Corporate Secretary of Ameriana re: Notice of Intent to Nominate Charles R. Haywood for Director at the 2013 Annual Meeting of Shareholders* 3 Standstill Agreement * Previously filed. CUSIP No. 023613102 Page18of 19 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:March 26, 2013 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer /s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member CUSIP No. 023613102 Page19of 19 Pages GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member GOODBODY/PL CAPITAL, LLC By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL, LLC By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL ADVISORS, LLC By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member By:/s/ John Palmer John W. Palmer By:/s/ Richard J. Lashley Richard J. Lashley By:/s/ Charles R. Haywood Charles R. Haywood EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:March 26, 2013 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By:/s/ John Palmer /s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member GOODBODY/PL CAPITAL, LLC By:/s/ John Palmer /s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL, LLC By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member PL CAPITAL ADVISORS, LLC By:/s/ John Palmer/s/ Richard Lashley John PalmerRichard Lashley Managing MemberManaging Member By:/s/ John Palmer John W. Palmer By:/s/ Richard J. Lashley Richard J. Lashley
